PER CURIAM.
Hull, Landis, Graham & French, De-Land, Florida, attorneys for the appellants Judson J. Moore, et ah, and J. B. Rodgers, Jr., Orlando, Florida, attorney for the City of Winter Garden, a municipal corporation, appellee, in this appeal from a decree validating $2,900,000.00 municipal bonds proposed to be issued by appellee to finance the cost of a municipal electric power generating and distribution system have filed in this cause a suggestion containing exhibits showing that, during the pendency of this appeal, the Ordinance of said ap-pellee City passed July 30, 1962 authorizing the construction of such electric power generating and distribution system and providing for the issuance of the $2,900,000 of bonds proposed to be issued to finance the cost thereof which are the subject of the decree questioned in this appeal has been repealed and that an Ordinance has been adopted by said appellee City granting a franchise to Florida Power Corporation to furnish and distribute electric current in said City for a period of thirty years. In said suggestion aforesaid, the attorneys for the respective parties .having apprised the Court of the foregoing facts suggest the entry of an order directing the lower court to vacate the final decree of validation presently involved in these proceedings. Upon consideration of said suggestion and the exhibits attached, it is
Ordered that the Circuit Court of Orange County, Florida be and it is hereby directed to vacate and set aside the final decree validating the aforesaid $2,900,000 bonds of the appellee city which is the subject matter of this appeal and to dismiss said cause. Upon filing a certified copy of such order in this Court, this cause shall stand dismissed.
It is so ordered.
ROBERTS, C. J., and TERRELL, DREW, THORNAL and O’CONNELL, JJ., concur.